COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Randall Dale Jones v. The State of Texas

Appellate case number:      01-18-00841-CR

Trial court case number:    82911-CR

Trial court:                412th District Court of Brazoria County

        This appeal was abated and the case remanded to the trial court based on retained
counsel’s failure to timely file a brief on appellant’s behalf. The court reporter has filed a
reporter’s record of the May 3, 2019 abatement hearing, and the trial court clerk has filed
a supplemental clerk’s record that includes a signed docket sheet notation stating that
“Zachary Maloney is allowed to withdraw as counsel by agreement,” appellant is “found
indigent,” and Perry Stevens is appointed as appellate counsel. Accordingly, we reinstate
this case on the Court’s active docket.
       The Clerk of this Court is directed to note the appearance of Perry R. Stevens as
appointed counsel for appellant and Zachary Maloney’s withdrawal as counsel for
appellant on the docket of this Court.
      Appellant’s brief is due to be filed in this Court no later than May 31, 2019. See
TEX. R. APP. P. 38.6(a), (d).

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually        Acting for the Court

Date: ___May 14, 2019___